Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Reminder: Applicant’s election without traverse of Invention I and Species I in the reply filed on 12/1/21 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

	
Claims 1-9 and 18-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Berg (US2010/0170496) in view of Binzer (US2012/0192854) and Lee (US2015/0255519). 
Berg discloses substantially all of the claimed limitations including:
1. A fireplace 10, comprising: a combustion chamber 14; a front opening 30 allowing viewing within the combustion chamber (fig. 1,2,4-6); a back wall 32,46 opposite the front opening (fig. 1,2,4-6); a combustion region between the front opening and the back wall adapted to provide a flame (fig. 1,2,4-6); and a(not uniform) heat resistant (inherent), printed multi color ink image 24 on the back wall (para. 0017; fig. 1-4), wherein the image is visible through the front opening and combustion region when the flame is provided in the combustion region (fig. 1,2,4-6).  
2. The fireplace of claim 1 wherein: the back wall includes a glass wall (para. 0017); and the image is on the glass wall (para. 0017).  

4. The fireplace of claim 3 wherein the combustion region includes a gas burner 16 (para. 0014).  


7. The fireplace of claim 4 wherein the image includes one of a cityscape, a landscape, a brick wall, a wood wall, a tile wall, and a team logo (fig. 1-6).  
8. The fireplace of claim 1 wherein the combustion region includes a gas burner 16 (para. 0014).  
9. The fireplace of claim 8 wherein the image includes one of a cityscape, a landscape, a brick wall, a wood wall, a tile wall, and a team logo (fig. 1-6).  
18. A fireplace, comprising: a combustion chamber 14; a front opening 30 allowing viewing within the combustion chamber (fig. 1,2,4-6); a back wall 32,46 opposite the front opening, wherein the back wall can be controllably switched (para. 0032) (fig. 1,2,4-6); and a controller 56 coupled to the back wall (para. 0032) 
19. The fireplace of claim 18 wherein the back wall comprises: a glass panel (para. 0017); 


Berg shows substantially all of the claimed limitations, but fails to specifically recite the opaque and transparent states, switching between the two states, image design or being printed multi-colored ink.
As regards printing, 
while the references may silent as to how the apparatus is manufactured, the prior art apparatus appears to be the same as claimed.  
This product-by-process limitation would not be expected to impart distinctive structural characteristics to the apparatus.  
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized any process including that which is recited in the claims to have produced the claimed device.  
As regards the image having multiple colors,
The claimed image is an obvious modification based on design choice, and depends on desired esthetic appeal.  
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the claimed opaque image into the invention disclosed by Berg, so as to provide for esthetic considerations.
As regards the use of ink,
the particular material used is simply a matter dependent on availability and cost.  
This material is well within the knowledge and ability of one of ordinary skill in the art.  
Further, applicant has failed to particularly point out any criticality that would require this material over other such materials also well known for use as claimed other than the evident manufacturing considerations of availability and cost.  
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated the claimed material into the invention disclosed by Berg, so as to satisfy considerations of availability and cost.
As regards the opaque and transparent back wall, 
Binzer teaches a gas fireplace in the same field of endeavor including walls 20 which may be opaque or clear in order to provide for the user preference (para. 0020).  
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated the claimed wall characteristics as taught by Binzer into the invention disclosed by Berg, so as to satisfy user preference.
As regards switching between the opaque and transparent states,
Lee, in a related field of endeavor involving display devices, teaches that it is known in the art to provide a display enabling a user to switch between an opaque state and a clear state (para. 0086). 
Lee teaches that such an arrangement provides for providing an enhanced display (para. 0099).
Accordingly, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention incorporate the above mentioned as taught by Lee into the invention taught by Berg and Binzerf, so as to provide for an enhanced display.
As regards the opaque image being frosted,
The claimed image is an obvious modification based on design choice, and depends on desired esthetic appeal.  
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the claimed opaque image into the invention taught by Berg and Lee, so as to provide for esthetic considerations.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  These references disclose devices with many of the claimed components.  Nevertheless, in order to avoid overburdening the applicant with redundant rejections, these references were not applied.

Response to Arguments
Applicant's arguments with respect to the claim have been considered.  However, in view of the amendments to the claims the arguments regarding the previous rejections are moot in view of the new grounds of rejection necessitated thereby. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED BASICHAS whose telephone number is 571 272 4871.  The examiner can normally be reached on Monday through Friday during regular business hours.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Tech Center telephone number is 571 272 3700.
May 2, 2022

/ALFRED BASICHAS/Primary Patent Examiner, Art Unit 3762